Citation Nr: 1453801	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for a scar of the right ankle, residual of abscess excision.

3.  Entitlement to a compensable rating for left ear hearing loss disability.

4.  Entitlement to a rating in excess of 20 percent for functional disability of the right foot and ankle.

5.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

6.  Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran service on active duty from August 1957 to February 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In April 2013 the Veteran presented testimony during a Board hearing before a Veterans Law Judge via videoconference.  The claim was remanded by the Board for further development in July 2013.

In a letter issued on October 14, 2014, the Board advised the Veteran that the Veterans Law Judge who conducted the April 2013 hearing was no longer employed by the Board.  He was advised that the law required that the Veterans Law Judge who conducted a hearing on appeal must participate in any decision made on that appeal, pursuant to 38 C.F.R. §38 U.S.C. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2014).

On November 18, 2014, the Veteran responded to the Board's letter, requesting a video-conference hearing with a different Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video-conference hearings, a remand of these matters to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

